Title: From Alexander Hamilton to Walter L. Cochran, 23 September 1799
From: Hamilton, Alexander
To: Cochran, Walter L.


          
            Sir,
            New York Sepr. 23rd. 99
          
          I had taken it for granted that a General Order of the 29th of May directing returns of Clothing &c to be Addressed to Col. Stevens had been transmitted to the Commandant of Fort Mifflin. You will please to inform Me whether such a General Order  has not been received at the fort—
          I have however sent the return to Col. Stevens and requested him to take the necessary measures for furnishing the supply—
          With Consn I am S 
          Capn. Cochran—
        